DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-18 are allowed.
Regarding claims 1, 9 and 18, Hashimoto US 2009/0244653 teaches receive a scan instruction to cause the image scanner to perform image scanning of a document sheet, via a user interface of the information processing device, the scan instruction including a scan setting indicating whether to perform monochrome scanning or color scanning (there are a color scan mode in which color image data (color image information) is transmitted to the controller part 1003 and a black-and-white scan mode in which black-and-white image data (black-and-white image information) is transmitted paragraph 0049 and 0064-0066); 
receive image data generated by the image scanning of the document sheet according to the scan instruction, from the image scanner via a communication interface of the information processing 
Hashimoto or any other prior art fails to teach obtain base color information representing whether black is set as a base color in an OS incorporated in the information processing device; 
determine whether an image represented by the received image data includes a text; and 
black-white inversion to the image represented by the received image data, and display the black-white inverted image on a display of the information processing device, when the scan instruction includes the scan setting indicating to perform the monochrome scanning, the obtained base color information represents that black is set as the base color in the OS, and it is determined that the image represented by the received image data includes a text.
It is inherent that all dependent claims are allowable for relying on allowable independent claims.
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 4, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675